DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 1, 2019, November 7, 2019, February 11, 2019 and July 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “range of inner diameters of the first fastener engagement recess being discontinuous with a range of inner diameters of the second fastener engagement recess, and wherein a range of inner diameters of the third fastener engagement recess being continuous from the range of inner diameters of the first fastener engagement recess and discontinuous with the range of diameters of the second fastener engagement recess” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: a driven end configured to receive drive power in claim 1.
Such claim limitation(s) is/are: a drive cavity configured to receive drive projection in claim 4.
Such claim limitation(s) is/are: a first fastener engaging recess configured to receive a first standard size of fastener in claim 18.
Such claim limitation(s) is/are: a second fastener engaging recess configured to receive a second standard size of fastener in claim 18.
Such claim limitation(s) is/are: a third fastener engaging recess configured to receive a fastener in claim 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Putney et al. (7523688).

In reference to claim 1, Putney et al. disclose a bidirectional extraction socket comprising: a driven end (22) configured to receive drive power from a driving tool (i.e. ratchet wrench, Column 4, Lines 19-21), a drive end (21) configured to interface with a fastener (50, Figure 4) and a body portion (see figure below) extending between the 
[AltContent: textbox (Fastener engagement recess)][AltContent: ][AltContent: ][AltContent: textbox (Body)]
    PNG
    media_image1.png
    343
    346
    media_image1.png
    Greyscale


In reference to claim 2, Putney et al. disclose that the driven end (22) comprises a drive cavity (“square drive hole”) configured to receive a drive projection from a driving tool (Column 4, Lines 19-21).

In reference to claim 5, Putney et al. disclose that the fastener engagement recess comprises a plurality of engagement ribs (at 31a and/or 32a), the engagement 

In reference to claim 6, Putney et al. disclose that the fastener engagement recess further comprises a plurality of arc shaped grooves (37), respective ones of which are formed between the engagement ribs (Figure 2) such that the arc shaped grooves also have respective lengths that extend in the direction substantially parallel to the axis of the extraction socket (Figure 3). 

In reference to claim 7, Putney et al. disclose that the arc shaped grooves are configured to align with corner portions of the fastener, the corner portions being disposed between adjacent side faces of the fastener (Column 4, Lines 46-53). 

In reference to claim 8, Putney et al. disclose that a number of the engagement ribs is equal to a number of side faces of the fastener depending on the particular type of fastener being used (Column 2, Lines 58-60) and the number of ridges used (Column 4, Lines 45-46).

In reference to claim 9, Putney et al. disclose that the engagement ribs are disposed in pairs (at 31a and 32a) that extend inwardly toward each other to define an inner diameter between opposing ribs of each pair of engagement ribs (Figure 2), and wherein the inner diameter is largest at the drive end (21) and decreases along at least 

In reference to claim 10, Putney et al. disclose that the extraction socket is configured such that a range in lengths of the inner diameter extends over a standard length between side faces of at least one standard size of fastener (Figures 4 and 5b). 

In reference to claim 11, Putney et al. disclose that the at least one standard size of fastener (50) is capable of being selected as a metric standard size or a Society of Automotive Engineering (SAE) standard size because any size of fastener could be selected (Column 1, Lines 9-12 and Column 6, Lines 40-45).

In reference to claim 12, Putney et al. disclose that the extraction socket is configured such that a range in lengths of the inner diameter does not extend over a standard length between side faces of at least one standard size of fastener, but is between two adjacent standard sizes of fastener depending on the distance formed between the ridges (Column 6, Lines 40-45) and based on the particular size of fastener selected (Column 1, Lines 9-12).

In reference to claim 13, Putney et al. show that each of the engagement ribs is configured to be self-centering relative to a midpoint of a corresponding side face of the fastener responsive to insertion of the fastener into the fastener engagement recess (Figures 4 and 6). 


[AltContent: textbox (Tapered portion)][AltContent: ]
    PNG
    media_image1.png
    343
    346
    media_image1.png
    Greyscale

In reference to claim 15, Putney et al. disclose that the engagement ribs are “substantially” straight and taper inward toward the axis of the extraction socket at an angle of between 1 and 3 degrees (Figure 3 and Column 2, Lines 15-17). 

In reference to claim 16, Putney et al. disclose that the engagement ribs are “substantially” straight and taper inward toward the axis of the extraction socket at an angle of between 1 and 5 degrees (Figure 3 and Column 2, Lines 15-17).

. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Putney et al. (7523688) in view of Pigford et al. (6598498). 

In reference to claim 3, Putney et al. disclose the claimed invention as previously mentioned above, but lack, a male hex assembly is disposed proximate to the driven end to interface with a driving tool. However, Pigford et al. teach that it is old and well known in the art at the time the invention was made to provide a socket (similar to the socket of Putney et al.) having a driven end (4) and a drive end (within 6), wherein a male hex assembly (8) is disposed proximate to the driven end to interface with a driving tool (Column 3, Lines 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the 

In reference to claim 4, Pigford et al. also disclose that the driven end (4) comprises a drive cavity (12, Figure 2) configured to receive a drive projection from a first type of driving tool (Column 3, Lines 9-12), and wherein a male hex assembly (8) is disposed proximate to the driven end to interface with a second type of driving tool (i.e. open wrench, Column 3, Lines 1-9, Figures 1 and 2).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Putney et al. (7523688) and optionally further in view of Hui (9272395) or Johnson (4982627). 

In reference to claim 18, Putney et al. disclose a bidirectional extraction socket (10) configured to avoid contact with corner portions of fasteners (at 37) being driven in either direction (Column 4, Lines 38-41), the socket comprising a first extraction socket (10) having a first fastener engagement recess (as previously shown in the annotated figure on page 7 above) configured to receive a first standard size of fastener (50) for bidirectional driving of the first standard size of fastener (Column 4, Lines 38-41) and arguendo, that Putney et al. lack, a set of different sized sockets than Hui is hereby used for such a teaching. Hui teaches that it is old and well known in the art at the time the invention was made to provide a set of sockets (131, 132, 142 and 141), wherein a first extraction socket having a first fastener engagement recess (131) configured to receive a first standard size of fastener, a second extraction socket having a second fastener engagement recess (142) configured to receive a second standard size of fastener and a first intermediate extraction socket having a third fastener engagement recess (132) configured to receive a fastener between the first and second standard sizes of fastener (Figure 1). In addition, Johnson teaches that it is old and well known in the art at the time the invention was made to provide a set of sockets (32, 34 and 40, Figures 2 and 3), wherein a first extraction socket (40 being 8mm) having a first fastener engagement recess (upper opening) configured to receive a first standard size of fastener (18mm, 

In reference to claim 19, Putney et al. disclose that the first standard size of fastener is a first standard metric size and the second standard size of fastener is a second standard metric size (Column 6, Lines 40-45). Hui obviously discloses that the first standard size of fastener is a first standard metric size (because any fastener may be used that fits within portion D1 of socket 131) and the second standard size of fastener is a second standard metric size (because any fastener may be used that fits within portion D4 of socket 142). Johnson shows that the first standard size of fastener is a first standard metric size (18mm) and the second standard size of fastener is a second standard metric size (15mm, Figure 3).



In reference to claim 21, Putney et al. disclose that the first standard size of fastener is a standard Society of Automotive Engineers (SAE) size and the second standard size of fastener is a standard metric size (Column 6, Lines 40-45). Hui obviously discloses that the first standard size of fastener is a standard Society of Automotive Engineers (SAE) size (because any fastener may be used that fits within portion D1 of socket 131) and the second standard size of fastener is a standard metric size (because any fastener may be used that fits within portion D4 of socket 142). Johnson shows that the first standard size of fastener is a standard Society of Automotive Engineers (SAE) size (at 32 being 1” in size) and the second standard size of fastener is a standard metric size (at 40 being 15mm in size, Figures 2 and 3). 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Putney et al. (7523688) in view of Hui (9272395) and optionally further in view of Johnson (4982627, as previously discussed above). 

In reference to claim 22, Putney et al. disclose that each of the first, second, and third fastener engagement recesses (formed from the different sockets each having a different taper) have corresponding tapered regions (Column 6, Lines 40-45), but lack, wherein a range of inner diameters of the first fastener engagement recess is discontinuous with a range of inner diameters of the second fastener engagement recess, wherein a range of inner diameters of the third fastener engagement recess is continuous from the range of inner diameters of the first fastener engagement recess and discontinuous with the range of diameters of the second fastener engagement recess. However, Hui teaches that it is old and well known in the art at the time the invention was made to provide a socket with first (131), second (142) and third (132) fastener engagement recesses, wherein a range of inner diameters of the first fastener engagement recess (131) is “discontinuous” with a range of inner diameters of the second fastener engagement recess (142, because there is an “interrupted” space at 10 therebetween Figure 1), wherein a range of inner diameters of the third fastener engagement recess (132) is “continuous” from the range of inner diameters of the first fastener engagement recess (because there is no “interrupted” space between 131 and 132, Figure 1) and “discontinuous” with the range of diameters of the second fastener engagement recess (142, because there is an “interrupted” space at 10 therebetween Figure 1). It would have been obvious to one of ordinary skill in the art before the 

[AltContent: textbox (Tapered portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    374
    601
    media_image2.png
    Greyscale



In reference to claim 23, Putney et al. disclose that a length of the tapered regions increases for each extraction socket in the set of extraction sockets as a corresponding size of fastener increases (Column 6, Lines 40-45). And, Hui also shows that a length of the tapered regions increases for each extraction socket in the set of extraction sockets as a corresponding size of fastener increases (see figure below).


[AltContent: textbox (Length of 
tapered portion)]

[AltContent: textbox (Length of tapered portion)][AltContent: textbox (Length of 
tapered portion)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    670
    425
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwinski et al. (6626067) also discloses a bidirectional rotating socket (20, see Figures 8 and 9) having a driven end (20a) configured to receive drive power from a driving tool (30a), a drive end (24) configured to interface with a fastener (Figure 9) and a body portion (22) extending between the driven end and the drive end  about an axis (at X in Figure 1) of the extraction socket (Figure 1), wherein the drive end cited by applicant) also discloses a bidirectional rotating socket (10, see Figures 1-8) having a driven end (upper side of 20 in Figure 1) configured to receive drive power from a driving tool (within 20), a drive end (lower side of 20 in Figure 3) configured to interface with a fastener (40) and a body portion (outer surface of 20) extending between the driven end and the drive end  about an axis (Figure 1) of the extraction socket (Figure 1), wherein the drive end comprises a fastener engagement recess (21) extending into the body portion and coaxial with the body portion (Figure 4), the fastener engagement recess being configured to engage with the fastener such that the fastener is drivable in .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723